  Case 20-40042-JMM        Doc 28     Filed 03/12/20 Entered 03/12/20 11:09:31          Desc
                                          Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO

IN RE:
                                                           CASE NO. 20-40042
Ziegler, Paula Lynne
                                                           CHAPTER 7 TRUSTEE’S INITIAL
                                                           STATUS REPORT AND MINUTES OF
                              Debtor(s)                    341(a) MEETING OF CREDITORS



Date of 341(A) Meeting: 02/12/2020                     Location of Meeting: Pocatello
Name of Trustee: R. Sam Hopkins                        Date Case Filed: 01/14/2020
Tape No. 023                                           Tape Location:

Debtor: (X) Sworn and Examined ( ) Did Not Appear ( ) Appeared
Debtor Address Change:
Debtor Attorney: Ryan E Farnsworth (X) Present ( ) Not Present ( ) Pro Se
Creditors Appearing: ( ) None
THOMAS SMITH APPEARED FOR THE BANKRUPTCY ESTATE. RON KERL APPEARED ON
BEHALF OF THE MORROWS

ACTION ITEMS:
(X) 341(a) Meeting Continued to:
( ) Dismiss for Failure of Debtor and/or Attorney to Appear
(X) Discharge Information Given to Debtor
( ) Unscheduled Assets Identified
( ) Do Not Dismiss -- Trustee Intends to Pursue Assets -- Trustee will file complaint to deny or revoke
discharge if necessary

GENERAL COMMENTS:
(X) Debtor Examined
(X) Schedules and Statement of Affairs Filed
(X) Statement of Income and Expenditures Filed
(X) Debtor Informed Of Failure to Cooperate With Trustee or U.S. Trustee or Submit Required Reports
Constitute Grounds for Dismissal
(X) Debtor Read and Understands Both Statement of Information Required By 11 U.S.C. §341 and
Statement Furnished By R. Sam Hopkins, Trustee

                                                 /s/ R. Sam Hopkins
                                                 R. SAM HOPKINS, TRUSTEE
